—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Bruno, J.), dated November 17, 1997, as granted those branches of the defendants’ motion which were to extend the time for completion of discovery and direct the plaintiffs to submit to physical examinations and to complete medical questionnaires in connection with the examinations.
Ordered that the order is modified by adding thereto a provision conditioning the extension of time on the defendants’ payment of costs to the plaintiffs in the sum of $1,000; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Supreme Court, Kings County, for the scheduling of the physical examinations upon the defendants’ payment of costs.
Under the circumstances, the Supreme Court did not improvidently exercise its discretion in extending the time for the completion of discovery (see, CPLR 2004). However, in light of the extensive delays in this case and the additional expense resulting from the defendants’ conduct, we find that costs should be imposed as a condition for granting the extension (see, Hanover Ins. Co. v Ceriello Elec., 226 AD2d 585; Knapek v MV Southwest Cape, 110 AD2d 928).
The appellants’ remaining contention is without merit. Rosenblatt, J. P., Miller, Altman and Friedmann, JJ., concur.